Citation Nr: 0015620	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This is an appeal from an April 1996 decision 
by the Department of Veterans Affairs (VA) Regional Office 
Cleveland, Ohio, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The basis for the 
decision was that there had been bad faith on the part of the 
veteran in creation of the overpayment by failing to promptly 
report his family income to the VA.  The overpayment was 
initially in the amount of $16,631.  Later, it was reduced to 
$12,775.  The case is now before the Board for appellate 
consideration.

In his substantive appeal in May 1997, the veteran indicated 
that he would decide at a later dated whether he wished to 
appear before a Member of the Board of Veterans' Appeals 
(Board) at a hearing at the regional office.  In December 
1997 the regional office asked the veteran to advise whether 
or not he wanted a hearing before a Member of the Board 
sitting at the regional office.  He was asked to respond 
within 60 days and informed that if no reply was received it 
would be assumed that he did not wish a personal hearing and 
his file would be transferred to the Board.  The veteran did 
not respond to the letter.  Accordingly, any hearing request 
by the veteran has been effectively withdrawn.  38 C.F.R. 
§ 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In October 1994 the veteran was awarded improved 
disability pension commencing in April 1994.  His award was 
based on no income from any source, including Social Security 
benefits, for himself, his spouse or daughter, [redacted], as 
reported by him.

3.  In August 1995 the regional office received information 
that the veteran and his daughter, [redacted], were in receipt 
of Social Security benefits.

4.  In November 1995 the regional office terminated the 
veteran's award of improved disability pension effective the 
date it commenced or April 1, 1994.  This action resulted in 
an overpayment of $16,631.

5.  The regional office later received information that the 
veteran and his daughter each began receiving Social Security 
benefits in July 1994. 

6.  In February 1996 the regional office reinstated the 
veteran's award of improved disability pension effective in 
April 1994 and terminated the award effective in August 1994 
due to excess family income.  These actions reduced the 
overpayment to $12,775.

7.  There was no willful intent on the part of the veteran to 
obtain VA disability benefits to which he was not entitled.  
Recovery of the overpayment would seriously impair the 
veteran's ability to meet his necessary family living 
expenses.


CONCLUSION OF LAW

There was no bad faith on the part of the veteran in creation 
of the overpayment of improved disability pension benefits.  
Recovery of the indebtedness would be against the principle 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1994 the veteran was awarded improved disability 
pension benefits beginning in April 1994.  His award was 
based on no countable income from any source, including 
Social Security benefits, for himself, his spouse or daughter 
[redacted] as reported by him.  

In August 1995 the regional office received information that 
the veteran and his daughter [redacted] were each in receipt of 
Social Security benefits.  His award was initially terminated 
effective in April 1994 due to excess family income.  Later, 
it was learned that the veteran and his daughter had each 
begun receiving Social Security benefits in July 1994.  
Accordingly, in February 1996 his award was terminated 
effective in August 1994, resulting in the overpayment in 
question.

The Regional Office Committee on Waivers and Compromises in 
April 1996 held that there had been bad faith on the part of 
the veteran in creation of the overpayment.  Accordingly, his 
request for waiver of recovery of the indebtedness was 
denied.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).

In order to determine that bad faith exists, willful intent 
on the part of the debtor must be proven.  The burden of 
proof lies solely with the VA.  Bad faith generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  38 C.F.R. § 1.965.

When the veteran submitted his application for improved 
disability pension benefits in March 1994, he indicated there 
on that neither he, his spouse nor children had applied for, 
were receiving or were entitled to receive any benefits from 
the Social Security Administration.  He indicated that he and 
his spouse and child had no income from any source.

In October 1994 the veteran was awarded improved disability 
pension commencing in April 1994.  His award was based on no 
countable income for himself, his spouse and daughter 
[redacted] as reported by him.  However, in August 1995 the VA 
received information from the Social Security Administration 
that the veteran and his daughter [redacted] were each in 
receipt of Social Security benefits.  Initially, his pension 
was terminated as of April 1994.  Information was later 
received that they had each begun receiving Social Security 
benefits in July 1994 and the veteran's award of improved 
pension was accordingly adjusted to terminate the award 
effective in August 1994, resulting in a reduction in the 
overpayment in his account.

When the veteran was initially awarded improved disability 
pension in October 1994 he was provided information (VA Form 
21-8768) advising him that the rate of pension paid depended 
in part upon the amount of his family income and he was asked 
to immediately report any change in family income to the VA.  
He was provided similar information in letters dated in 
January and March 1995.  However, as noted previously, the VA 
did not learn of the receipt of Social Security benefits by 
the veteran and his daughter [redacted] until so advised by the 
Social Security Administration in August 1995.  Thus, there 
was certainly some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of the family Social Security benefits to the VA.

The veteran has maintained that when he initially applied for 
VA disability pension benefits in April 1994, he was asked 
whether he had applied for Social Security benefits and he 
informed the personnel that he had applied but had received 
no response.  The veteran maintains that at no time was he 
informed that he would not be able to receive Social Security 
benefits and VA disability pension if both benefits were 
granted.  The veteran also maintains that since the VA and 
Social Security Administration are Federal Agencies, he was 
under the impression that they would share financial 
information regarding their respective beneficiaries.  The 
veteran also maintains that he did not receive the VA award 
notices in October 1994, January 1995 and March 1995 due to a 
problem with mail delivery in his neighborhood.  He has 
provided several affidavits and statements by neighbors 
indicating that they did not have a regular mailman during 
1994 and 1995 and that they often did not receive their mail 
or the mail was received several days or weeks late.

In view of the foregoing matters, the Board concludes that 
the evidence is insufficient to establish that there was a 
willful intent on the part of the veteran to obtain or retain 
VA benefits to which he was not entitled.  While he may have 
been slightly at fault for not reading and comprehending the 
award letters he did receive, if any, he never denied 
receiving any income or took any other affirmative action 
which would be consistent with bad faith on his part.  
Accordingly, the Board finds that there was no bad faith on 
the part of the veteran in creation of the overpayment.  
Thus, his request for waiver of recovery of the indebtedness 
is not barred on the basis of that factor.

The remaining question for consideration is whether recovery 
of the overpayment from the veteran would be against equity 
and good conscience.  In this regard, the facts and 
circumstances in the particular case must be waived 
carefully.  Different factors will enter into such decision, 
such as the relative fault of the debtor, weighing such fault 
against any fault on the Government's fault, whether there 
was any unjust enrichment, whether there would be undue 
financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

There was some fault on the part of the veteran in creation 
of the overpayment by failing to promptly report the receipt 
of Social Security benefits by himself and his daughter 
[redacted] to the VA regional office.  However, under the 
circumstances, the Board does not believe that there was a 
high degree of fault on his part.  In his most recent 
financial statement, received in November 1996, the veteran 
reported family monthly expenses of some $1,300 and monthly 
income of about $1,200 consisting of his Social Security 
benefits and his wife's wages from a part-time job.  He also 
indicated that his mother did not charge them the $325 per 
month rent they were formerly paying and that was placing a 
hardship on her.  In a prior financial status report in March 
1996 the veteran indicated that the only family assets 
consisted of $50 cash in the bank, a 1988 automobile valued 
at $1,200 and a certificate of deposit of $1,000.  He also 
listed extensive debts, including medical debts which were 
not being paid regularly.  There was an unpaid balance of 
$7,624 with $355 being owed each month on the debts.  
Clearly, the family is essentially living at a hardship 
level.  Thus, it appears that recovery of the overpayment in 
this case would result in an undue financial hardship for the 
veteran.

In view of the foregoing, the Board concludes that recovery 
of the overpayment of improved disability pension benefits 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  Accordingly, it 
follows that favorable action in connection with his appeal 
for waiver of recovery of the indebtedness is in order.  In 
arriving at its decision in this case the Board has resolved 
all doubt in favor of the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.    


                                     
______________________________
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

